Citation Nr: 1742872	
Decision Date: 09/27/17    Archive Date: 10/04/17

DOCKET NO.  13-09 593	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for scoliosis of the thoracic spine with degenerative changes, intervertebral disc syndrome (IVDS) and bowel dysfunction.

2.  Entitlement to an effective date earlier than April 20, 2011, for the award of a compensable evaluation for scoliosis of the thoracic spine with degenerative changes, IVDS and bowel dysfunction.


ATTORNEY FOR THE BOARD

A. Daniels, Associate Counsel


INTRODUCTION

The Veteran had active military service from November 1985 to December 1989.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a May 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

The Veteran was scheduled for a Board hearing in December 2015, but failed to report and has not shown good cause for doing so nor requested her hearing be rescheduled.  As such, her request for a Board hearing is deemed withdrawn.  See 38 C.F.R. § 20.704(d) (2015).


FINDINGS OF FACT

1.  The Veteran's scoliosis of the thoracic spine with degenerative changes, IVDS and bowel dysfunction has not been manifested by forward flexion of the thoracolumbar spine greater than 30 degrees but not greater that 60 degrees, combine range of motion of the thoracolumbar spine not greater than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. 

2.  In an October 1991 rating decision, the RO granted service connection for scoliosis of the thoracic spine, claimed as back pain.  The RO assigned a noncompensable disability rating, effective December 29, 1989.

3.  No further communication was received from the Veteran, which could be construed as an increased rating claim for scoliosis of the thoracic spine, until April 2011.

4.  On April 20, 2011, the RO received the Veteran's claim for an increased rating for scoliosis of the thoracic spine, at the time noted as a lower back injury.  A May 2012 rating decision awarded a 10 percent evaluation, effective April 20, 2011 (date of receipt of the Veteran's claim).



CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for scoliosis of the thoracic spine with degenerative changes, IVDS and bowel dysfunction are not met.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. § 4.3, 4.71a, Diagnostic Code 5242 (2016).

2.  The criteria for an effective date prior to April 20, 2011, for the assignment of a 10 percent disability evaluation for scoliosis of the thoracic spine with degenerative changes, IVDS and bowel dysfunction have not been met.  38 U.S.C.A. §§ 5108, 5110, 7104 (West 2014); 38 U.S.C.A. §§ 3.400, 4.71a, Diagnostic Code 5242 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016).  Proper notice from VA must inform the appellant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the veteran is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Such notice must advise that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Id.; 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.159, 3.326 (2016); see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication.  Moreover, the appellant had a meaningful opportunity to participate effectively in the processing of the claim decided herein with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in a letter dated in November 2011.

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing that an error is harmful, or prejudicial, falls upon the party attacking the agency's determination); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Thus, VA has satisfied its duty to notify the Veteran and had satisfied that duty prior to the adjudication in the May 2017 supplemental statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  VA has obtained examinations with respect to the claims decided herein.  Thus, the Board finds that VA has satisfied the duty to assist provisions of law.

Finally it is noted that this appeal was remanded by the Board in March 2016 in order to afford the Veteran a new VA examination, issue a statement of the case as to the earlier effective date claim, and to obtain any outstanding VA medical records.  The Board is now satisfied that there was substantial compliance with this remand.  See Stegall v. West, 11 Vet. Ap. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  Specifically, the Veteran was afforded a VA examination in April 2017, which the Board finds adequate for adjudication purposes.  Additional VA treatment records were also obtained and the RO issued the requested statement of the case.  Accordingly, the Board finds that the remand directives were substantially complied with, and, thus, there is no Stegall violation in this case.

II.  Increased Rating

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degrees of disability specified by the schedule are considered adequate to compensate veterans for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2016).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2016).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3 (2016).

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, staged ratings are also appropriate in any increased rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in this decision is, therefore, undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40 and 4.45, pertaining to functional impairment.  The Court has instructed that, in applying these regulations, VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, incoordination, or pain.  Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-85 (1997); 38 C.F.R. § 4.59 (2015).


Scoliosis of the Thoracic Spine with Degenerative Changes, IVDS and Bowel Dysfunction

Under the General Rating Formula for Diseases and Injuries of the Spine, with or without symptoms such as pain, whether or not it radiates, stiffness, or aching in the area of the spine affected by the residuals of injury or disease, a 10 percent evaluation is warranted for disability of the thoracolumbar spine when there is forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height. 

A 20 percent evaluation is warranted for disability of the thoracolumbar spine when there is forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or an abnormal kyphosis.  

A 40 percent evaluation is warranted for disability of the thoracolumbar spine when there is forward flexion of the thoracolumbar spine to 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  Unfavorable ankylosis of the entire thoracolumbar spine is evaluated as 50 percent disabling, and unfavorable ankylosis of the entire spine is evaluated as 100 percent disabling.  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5235-5237 (2015).

Note (1) permits the evaluation of any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion are 0 to 30 degrees, and left and right lateral rotation are 0 to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  Each range of motion measurement should be rounded to the nearest five degrees.  See Plate V, 38 C.F.R. § 4.71 and 38 C.F.R. § 4.71a, Notes (2) and (4).

In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.  38 C.F.R. § 4.71a, Note (3).

For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphasia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching. Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  38 C.F.R. § 4.71a, Note (5).

Intervertebral disc syndrome is to be evaluated either under the general rating formula for diseases and injuries of the spine or under the formula for rating intervertebral disc syndrome based on incapacitating episodes, whichever method results in the higher evaluation when all disabilities are combined under 
38 C.F.R. § 4.25.

For intervertebral disc syndrome manifested by incapacitating episodes having a total duration of at least six weeks during the past 12 months, a 60 percent evaluation is warranted; with incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months, a 40 percent evaluation is warranted; and with incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months, a 20 percent evaluation is warranted.  Note one states that an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243.

The Veteran received a VA examination for her thoracic spine in August 2011 received a diagnosis of mild multi-level degenerative changes at all thoracic levels with scoliosis.  The examiner noted that the Veteran's scoliosis existed since 1987 and was due to an injury in service.  The Veteran was never hospitalized or had surgery for her condition, and it had not resulted in any incapacitation in the past 12 months.  The Veteran indicated that she was constantly in severe pain and it barely allowed her to function.  The examiner noted that forward flexion was 65 degrees for the initial range of motion measurement and also on repetitive use testing.  There were no spasms, and also no guarding.  The examiner also noted that there was no ankylosis of the spine.  

The Veteran received another VA examination for her thoracic spine in May 2017, and the examiner noted that the forward flexion was 0 to 80 degrees for the initial range of motion measurement.  There was no additional loss of function or range of motion on observed repetitive use, and the examiner noted that there was no ankylosis of the spine.  There were also no muscle spasms or guarding on examination.  The examiner further found that there was pain, but it did not result in or cause functional loss

The Board finds these examinations competent and credible.  Neither the August 2011 nor May 2017 VA examinations show that the criteria for a rating in excess of 10 percent were met.  In this regard, range of motion for the thoracolumbar spine was never less than 65 degrees; combined range of motion of the thoracolumbar spine was not greater than 120 degrees; there was no muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour; and there was no evidence of ankylosis.  Therefore, a scheduler rating greater than 10 percent is not warranted.   

At the August 2011 VA examination, the Veteran indicated that her pain can be exacerbated by physical activity and stress.  It came spontaneously, but was relieved by rest.  She also indicated that at the time of pain, she could function with medication.  The Veteran used a cane or walker for ambulation, and by the March 2017 VA examination, she used a cane regularly.  Range of motion in August 2011 and March 2017 was essentially normal, even with consideration of pain and other functional impairment, and there was no additional loss to joint function due to pain, fatigue, weakness, lack of endurance, or incoordination after repetitive use testing of the thoracolumbar spine.  As such, the Board finds that any functional impairment from the thoracolumbar spine disability is contemplated in the 10 percent evaluation she is currently assigned.  A higher rating would therefore not be warranted on the basis of functional impairment.  Cf. DeLuca, 38 C.F.R. §§ 4.40, 4.45.

Also, although there is some evidence of neurological abnormalities, the Board finds that they do not present symptoms sufficient to warrant a higher evaluation.  At the August 2011 VA examination, the examiner indicated that there were signs of lumbar IVDS, and diagnosed IVDS with degenerative arthritis changes. The examiner found that the most likely involved peripheral nerve was the sciatic nerve which affected the right side of the body.  However, there was no diagnosis of radiculopathy or sciatica of either extremity.  The Veteran also indicated that she had not been incapacitated in the past 12 months.  At the March 2017 VA examination, the examiner noted that the Veteran did not have IVDS of the thoracolumbar spine.  There was also no evidence of radiculopathy with respect to either lower extremity.  Therefore, a higher evaluation of 20 percent is not warranted because there were no incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months.  The Board further notes that separate 10 percent ratings have already been assigned for right and left lower extremity radiculopathy and that these ratings are not subjects for current appellate review.  The Board further notes that in view of the lack of current findings of radiculopathy, referral of increased rating claims for these disabilities is not warranted.  

The Veteran also has bowel dysfunction, and received an intestinal VA examination in April 2017.  She is currently separately rated for this disability and assigned a noncompensable rating, and this rating is also not a subject for current appellate review.  The Board notes, however, that the examiner opined that the Veteran's current bowel problems were not related to any scoliosis or degenerative disc disease of the thoracic spine.  Therefore, the Board also does not find that referral of a claim for increased rating is warranted as to this disorder.  

III.  Earlier Effective Date for Compensable Rating for Scoliosis of the Thoracic Spine with Degenerative Changes, IVDS, and Bowel Dysfunction

The Veteran maintains that she is entitled to an effective date prior to April 20, 2011, for the assignment of a compensable rating scoliosis of the thoracic spine with degenerative changes, IVDS and bowel dysfunction.  Specifically she contends that she was awarded a noncompensable evaluation in 1991, and her injuries date back to 1987. 

The provisions governing the assignment of the effective date for an increased rating are set forth in 38 C.F.R. § 5110(a) and (b)(2), and 38 C.F.R. § 3.400(o).  The general rule with respect to the effective date of an award of increased compensation is that the effective date of award "shall not be earlier than the date of receipt of the application thereof."  See 38 U.S.C.A. § 5110(a).  This statutory provision is implemented by regulation that provides that the effective date for an award of increased compensation will be the date of receipt of claim or the date entitlement arose, whichever is later.  See 38 C.F.R. § 3.400(o)(1).

An exception to that rule regarding increased ratings applies, however, under circumstances where the evidence demonstrates that a factually-ascertainable increase in disability occurred within the one-year period preceding the date of receipt of a claim for increased compensation.  If an increase in disability occurred within one-year prior to the claim, the increase is effective as of the date the increase was "factually ascertainable."  If the increase occurred more than one year prior to the claim, the increase is effective the date of claim.  If the increase occurred after the date of claim, the effective date is the date of increase.  See 
38 U.S.C.A. § 5110(b)(2); Dalton v. Nicholson, 21 Vet. App. at 31-32; Harper v. Brown, 10 Vet. App. 125 (1997); 38 C.F.R. § 3.400 (o)(1)(2); VAOPGCPREC 12-98 (1998).  

A "claim" is defined in the VA regulations as "a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit."  38 C.F.R. § 3.1(p).  An informal claim is "[a]ny communication or action indicating an intent to apply for one or more benefits."  It must "identify the benefit sought."  38 C.F.R. § 3.155(a).  VA must look to all communications from a claimant that may be interpreted as applications or claims, both formal and informal, for benefits and is required to identify and act on informal claims for benefits.  Servello v. Derwinski, 3 Vet. App. 196, 198 (1992).

In this matter, the Board must determine the date of the claim, and the date that entitlement to a compensable disability rating arose.  Here, an October 1991 rating decision granted service connection for scoliosis of the thoracic spine, claimed as back pain, and the RO assigned an initial disability rating of zero percent, effective December 29, 1989.  No further communication was received from the Veteran, which could be construed as an increased rating claim for scoliosis of the thoracic spine, until April 2011.

On April 20, 2011, the RO received the Veteran's claim for an increased rating for scoliosis of the thoracic spine, at the time noted to be a lower back injury.  A May 2012 rating decision awarded a 10 percent evaluation, effective April 20, 2011 (date of receipt of the Veteran's claim).  Following a review of the record, no document was received by VA that may be construed as an increased rating claim until April 20, 2011.

Further, there is no medical evidence of record to demonstrate that an increase in disability was factually ascertainable within one year prior to the April 2011 claim for an effective date prior to April 20, 2011, for the 10 percent evaluation.  As such, the RO correctly assigned an effective date of April 20, 2011, when awarding her 10 percent rating.  As no claim was received prior to April 2011, and because there was no factually attainable increase in musculoskeletal symptomatology demonstrated by the evidence of record within one year prior to that date, there is no basis for assignment of an earlier effective date for the evaluation.

The Veteran has also not claimed the 1991 rating decision contained clear and unmistakable error with respect to its failure to assign a compensable rating.  Therefore, such a claim is not currently a subject for current appellate review.

Since the preponderance of the evidence is against the claim, the benefit of the doubt doctrine does not apply.














ORDER

Entitlement to an evaluation in excess of 10 percent for scoliosis of the thoracic spine with degenerative changes, intervertebral disc syndrome (IVDS) and bowel dysfunction, is denied.

Entitlement to an effective date earlier than April 20, 2011, for the assignment of a 10 percent evaluation for scoliosis of the thoracic spine with degenerative changes, intervertebral disc syndrome (IVDS) and bowel dysfunction, is denied.




____________________________________________
Michael J. Skaltsounis 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


